 

l '._.¢ "'r J
l ny
i.‘ f ",-*"

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

¢LEHLM
UNITED sTATEs oF mazRICA, 3a OF GA.

Plaintiff-Appellee,

Ef}f§ I?f`.T -_q fi.f"€ H= 214

vs. Case No. CR47-68

JERRELL ANTONIO ROBERTS,

vvvvvv\-¢Vv

Defendant-Appellant.

0 R D E R
The judgment in the above-Styled action having been affirmed
by the United States Court of Appeals for the Eleventh Circuit,
IT IS HEREBY ORDERED that the judgment Of the United StateS
Court of Appeals for the Eleventh Circuit is made the judgment cf

this Court.

id
SO ORDERED, this Z'*’ day Of October 2018.

W¢~%
WILLIAM T. MOORE, JR. {JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 

